Order, Supreme Court, New York County (Herman Cahn, J.), entered August 27, 1992, inter alia, granting defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
Since plaintiff corporation was dissolved, the trial court properly concluded that since plaintiff, as a delinquent corporation, had not sought reinstatement by paying back taxes and penalties, it had no legal capacity to commence this action (Lorisa Capital Corp. v Gallo, 119 AD2d 99, 110). In passing, we note that plaintiff’s contention that the landlord obtained possession of the premises in violation of RPAPL 853 was not raised below and is without merit.
We have considered plaintiff’s remaining contentions and *440find them to be without merit. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.